Per Curiam:

Appellant and two codefendants were found guilty of armed robbery and each was sentenced to imprisonment for twenty-three (23) years.
Appellant applied for Post-Conviction Relief and his application was denied after an evidentiary hearing. This appeal followed.
Counsel for appellant has filed a brief under authority of Anders v. California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967), asserting that there are no meritorious grounds for appeal and requesting permission to withdraw from further representation. Appellant has not filed a pro se brief. . : . I ■! "'pH
During the pendency of this appeal appellant escaped from custody. We decline to hear the appeal of a party who by his escape has evaded the process of the Court and refuses to submit himself to its jurisdiction. State v. Murrell, 33 S. C. 83, 11 S. E. 682 (1890); State v. Johnson, 44 S. C. 556, 21 S. E. 806 (1895). Accordingly, it is ordered that this appeal be dismissed and counsel’s request to withdraw is granted.